PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/202,000
Filing Date: 5 Jul 2016
Appellant(s): Ringeisen et al.



__________________
Joseph T. Grunkemeyer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 10 June 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 U.S.C. § 103
Claims 1-3, 11-17 and 25-27 are rejected under 35 U.S.C. §103 as being unpatentable over Ringeisen et al. ((2010) Electroanal. 22(7-8): 875-882) as evidenced by Glenn ((1998) USGS Water-Supply Paper 2234-F, pp. F1-F74), Page ((1955) J. Sediment. Petrol. 25(4): 285-292), and Hardy Diagnostics ((Copyright 1996-2016) Bacillus, pp. 1-3).

Ringeisen et al. as evidenced by Glenn, Page, and Hardy Diagnostics addresses the limitations of claims 1, 2, 3, 11, 13, 14, 15, 16, 17, 25, 26 and 27.
Ringeisen et al. shows use of biological laser printing (BioLP) to isolate different bacteria from complex environmental samples. BioLP can be used to print droplets containing a single cell directly from liquid culture, thereby enabling electrochemically active bacteria (EAB) to be sorted from unmodified environmental 
Regarding claims 1 and 2, Ringeisen et al. used BioLP to isolate single colonies of bacteria from a complex culture- Potomac River sediment samples (pg. 876, column 1, para. 3). To obtain liquid cultures from the sediment, mud was shaken in LB broth aerobically for 48 hours. Printing experiments were performed on this culture medium with no further preparation (pg. 876, column 2, para. 2 and pg. 877, Fig. 1 [Claim 2]).
Figure 1 shows the BioLP system. The apparatus includes a laser, which provides a photon energy source, directing the photon energy through a transparent support layer by way of energizing an interlayer, which causes the transfer of a portion of the environmental sample including the microorganisms across a gap onto a target substrate (pg. 877, Fig.1). A quadrupled UV Nd:YAG laser pulse was directed through a microscope objective and focused at the quartz/titanium dioxide surface (pg. 876, column 2, para. 4). High speed images of this energy transfer process show that a liquid jet is forced away from the quartz slide in the direction of a receiving substrate below the slide (pg. 876, column 2, para. 4 and pg. 877, Fig. 1 [Claim 1] [A method for printing materials comprising the steps of: providing a receiving substrate; providing a target substrate comprising a photon-transparent support, a photon absorbent interlayer, and a transfer material; a portion of the interlayer is energized by absorption of the photon; the energized interlayer causes transfer of the microorganisms across the gap and onto the receiving substrate]).
Further regarding claims 1 and 2, and regarding claims 3, 14, 15, 16, 25, 26 and 27, a concentrated cell solution was spread evenly onto a titanium dioxide (85nm thick coating) coated quartz slide (pg. 876, column 2, para. 4 [Claim 1] [transfer material 
	Regarding claim 11, an array of equally spaced droplets was formed onto agar plates positioned below the quartz slide (pg. 876, column 2, para. 4).
	Regarding claim 12, colony isolates were subjected to PCR, and DNA amplification (pg. 877, column 1, para. 1 thru column 2, rest of para.).
Regarding claim 13, all plates were incubated at 25oC for 48 hours prior to imaging the printed bacterial colonies (pg. 876, column 2, para. 3).
Regarding claim 17, biological laser printing (BioLP) can be used to isolate different bacteria from complex environmental samples. BioLP can be used to print droplets containing a single cell directly from liquid culture, thereby enabling electrochemically active bacteria (EAB) to be sorted from unmodified environmental samples (pg. 875, Abstract [biological laser printing, BioLP™]). To obtain liquid cultures from the sediment, mud was shaken in LB broth aerobically for 48 hours. Printing experiments were performed on this culture medium with no further preparation (pg. 876, column 2, para. 2 and pg. 877, Fig. 1.) Figure 1 shows the biological laser printing system comprising: a) a receiving substrate; b) a target substrate; c) a photon-transparent support; d) a photon absorbent interlayer coated on the support; and e) transfer material/environmental sample comprising living microorganisms (pg. 877, Fig. 1). A quadrupled UV Nd:YAG laser pulse was directed through a microscope objective and focused at the quartz/titanium dioxide surface (pg. 876, column 2, para. 4).



Glenn, Page and Hardy Diagnostics show that the liquid cultures from Potomac River sediment samples, as shown by Ringeisen et al., which were processed by only being shaken aerobically, contain sediment/soil particles (i.e., the solid phase of an environmental sample), by way of addressing the limitations of claims 1 and 17.
Glenn shows that particle-size data for tidal Potomac sediments are quite variable in all measures of particle-size distribution. The median ranges from -2.13 phi (4.38mm) in a sample from the irregular slope in the transition division to 10.32 phi (<0.0009mm) in a sample from the channel in the estuary division (Fig. 2A) (pg. F15, column 2, para. 2 and pg. F17, Fig. 2A). Figure 2A shows the median size (in phi units) of particles removed from the estuary, transition, and river divisions of the Potomac River. The figure shows that there were some particles with a phi size of 9 or greater in all divisions (pg. F17, Fig. 2A).

Page shows that particles with a phi size of 9 are approximately 2µm (0.0020mm) in size, and particles with a phi size of 10 are approximately 0.98µm (0.00098mm) in size (pg. 291, cont. Conversion Table).

Hardy Diagnostics shows that Bacillus bacteria, which are one of several species of bacteria isolated by Ringeisen et al., are approximately the same size as some sediment particles, by way of addressing the limitations of claims 1 and 17.
Bacillus as a genus comprises 13 different species which are 0.5-1.2 by 2.5-10.0µm in size (pg. 1, Microscopic Appearance table).

Ringeisen et al. does not show: 1) the receiving substrate comprises one of the reagents in the Markush group of claim 12, which includes a DNA amplification reagent, and a PCR primer [Claim 12].

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method and substrate for printing materials which provides a receiving substrate, a target substrate comprising a solid-phase environmental sample, and a source of photon energy, as shown by Ringeisen et al., to have included sediment/soil particles, as the solid phase of an environmental sample, in the method, with a reasonable expectation of success. First of all, Ringeisen et al. teaches that the Potomac River sediment samples were shaken in LB broth aerobically for 48 hours, and printing experiments were performed on this culture medium with no further preparation (pg. 876, column 2, para. 2). That is, no separation process was used to remove sediment from the culture medium. Secondly, Glenn as evidenced by Page, and Hardy Diagnostics show that sediment samples taken from the Potomac River can have sizes that are as small as bacteria, including Bacillus bacteria, which were isolated by Ringeisen et al. (pg. 881, Table 1) (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to one of ordinary skill in the art to expect that the culture medium/sediment sample, shown by Ringeisen et al., would contain both bacteria and sediment (solid-phase) particles, because these can be the 
One of ordinary skill in the art would have been motivated to have made that modification, because not having to process the sediment/solid-phase environmental sample to remove sediment particles, as shown by Ringeisen et al., would reduce the time required to perform the method, thereby achieving results in an expeditious manner.
It would have been obvious to have added a DNA amplification reagent or a PCR primer to the receiving substrate [Claim 12], because Ringeisen et al. shows that once isolated, the bacterial colonies are identified by 16S rDNA amplification using PCR primers (pg. 877, column 1, para. 1 thru column 2, rest of para.) (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because, by adding these reagents to the receiving substrate, the time it would take to achieve identification results would be shortened, by eliminating the isolation step, which would be noted as an improvement by the enduser of the claimed method(s) (MPEP 2143 (I)(A,D,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 4 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Ringeisen et al. as evidenced by Glenn, Page, and Hardy Diagnostics, as applied to s 1-3, 11-17 and 25-27 above, and further in view of Scholl et al. ((1992) Env. Sci. Technol. 26(7): 1410-1417).

Ringeisen et al. as evidenced by Glenn, Page, and Hardy Diagnostics, as applied to claims 1-3, 11-17 and 25-27 above, do not show: 1) the environmental sample comprises living microorganisms adhered to or living in a soil particle [Claims 4 and 18].

Scholl et al. provides motivation for incorporating an environmental sample comprising living microorganisms adhered in or on a soil particle, by way of addressing the limitations of claims 4 and 18.
	Scholl et al. shows a study in which the effects of pH and sediment surface characteristics on sorption of indigenous groundwater bacteria were determined. Over the pH range (5-7) of the aquifer studied, the extent of bacterial sorption onto sediment was strongly pH-dependent in uncontaminated groundwater. Bacterial sorption was also affected by the presence of oxyhydroxide coatings (iron, aluminum, and manganese) (pg. 1410, Abstract [bacteria adhere to sediment/soil] [nexus to Ringeisen et al.] [sediment samples]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method and substrate for printing materials which provides a receiving substrate, a target substrate comprising a solid-phase environmental sample, and a source of photon energy, as shown by Ringeisen et al. as evidenced by Glenn, Page, and Hardy Diagnostics, as 
One of ordinary skill in the art would have been motivated to have made that modification, because not having to isolate the microorganisms from the sediment/soil particles in the sediment sample (especially in the case of bacteria adhering to sediment/soil particles by a biofilm) prior to performing the method, would reduce the time required to perform the method, thereby achieving results in an expeditious manner.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Summary of a second 35 USC §103 rejection, in which claims 1-3, 11-17 and 25-27 are rejected under 35 U.S.C. §103 as being unpatentable over Barron et al. (2005) (U.S. Patent Application Publication No. 2005/0018036 A1) as evidenced by Butler (In: Animal Cell Culture & Tech. Published 2004, pp. 63-64) in view of Ringeisen et al. as evidenced by Glenn, Page, and Hardy Diagnostics ((Copyright 1996-2016) Bacillus, pp. 1-3), is presented below.
[The references of Ringeisen et al., Glenn, Page, and Hardy Diagnostics are cited in the 35 USC §103 rejection above.]


Barron et al. (2005) as evidenced by Butler addresses some of the limitations of claims 1 and 17, and the limitations of claims 2, 3, 11, 12, 13, 14, 15, 16, 25, 26 and 27 (see pg. 1, para. [0012] thru pg. 2, cont. para. [0012]; and pg. 2, para. [0029] and Fig. 1).  Also see pg. 3, para. [0032], [0033], [0035] thru [0036]; pg. 5, para. [0055] thru pg. 6, cont. para. [0055] and [0058]; 
The limitation of ‘an environmental sample’ is addressed by the references of Ringeisen et al. as evidenced by Glenn, Page, and Hardy Diagnostics, as cited in the 35 USC §103 rejection above.
Claims 4 and 18 are addressed by the reference of Scholl et al., as cited in the 35 USC §103 rejection above.

(3) Response to Arguments
Appellant (Section IV, pp. 4-9)- Argument
It is noted that the paragraphs below marked “Appellant” are copied directly and/or summarized from Appellant’s remarks, as provided in the Appeal Brief filed 10 February 2021.
Paragraphs below Appellant paragraphs marked “Examiner” are the Examiner’s specific response to the immediately preceding Appellant remark paragraph.

(Appellant- IV, pg. 4)- Remarks regarding claims 1 and 17

Appellant continues: In order to make a prima facie case of obviousness, there must be some rationale to support the rejection (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007)). Among other deficiencies, the cited references do not disclose the limitation in claims 1 (2, 3, and 11-16 dependent thereon) and 17 (25-27 dependent thereon) that the transfer material comprises a solid-phase environmental sample that comprises living microorganisms, or the limitation in claim 1 of a transfer of a portion of the environmental sample, and there is no rationale to modify the references in this way.
Examiner (- IV, pg. 4) However, in response to Appellant, there is no recitation in the subject matter of claims 1 and 17 that the method for printing materials, as claimed, allows the isolation and transfer of a single particle while leaving adhered 

Appellant remarks (- IV, pp. 4-5) that the primary reference of Ringeisen, co-authored by the present inventors, discloses laser transfer of individual bacterial cells that had been removed from a sediment sample. Ringeisen states "To obtain liquid cultures from the sediment, mud was shaken in LB broth aerobically for 48 hours. Printing experiments were performed on this culture medium with no further preparation" (section 2.1, emphasis added). The liquid culture is obtained from the sediment. It does not contain the sediment. Then, the sediment-free culture is used for printing, so only cells are transferred. Fig. 1 of Ringeisen shows transfer of cells and no other particulate matter. The Examiner disputes that Ringeisen fails to show transfer of sediment. There is other evidence of record, aside from the explicit statements in Ringeisen, that Ringeisen transfers only cells and not sediment particles.
Examiner (- IV, pp. 4-5) However, in response to Appellant, it is noted that the method for printing materials using the BioLP method, as shown by the primary reference of Ringeisen et al., is described by claims 1 and 17 of the instant application, (as acknowledged by Appellant above) except for the explicit teaching of ‘a solid-phase environmental sample’. Ringeisen et al. shows: 1) providing a receiving substrate (comprising a culturing medium) (pg. 876, column 2, Section 2.2); 2) providing a target substrate comprising: (a) a photon-transparent support (= quartz) (pg. 876, column 2, 
Examiner continues: However, in further response to Appellant, the steps for processing an environmental sample to be used in the bioprinting (BioLP) method, as shown by Ringeisen et al., do not explicitly show that the environmental sample (here, sediment) was excluded from the culture medium used in said BioLP method. Appellant states that “The liquid culture is obtained from the sediment. It does not contain sediment.” However, the protocol for obtaining the liquid culture to be used in the BioLP method, that is taught by Ringeisen et al., shows the following steps: Potomac River sediment samples were taken near the eastern shore south of the Naval Research Laboratory pier. To obtain liquid cultures from the sediment, mud was shaken in LB broth aerobically for 48 hours. Printing experiments were performed on this culture medium with no further preparation (pg. 876, column 2, Section 2.1, para. 2). The evidentiary references of Glenn, Page and Hardy Diagnostics show that a sample prepared in this manner will inherently contain some level of sediment material (see section below, in response to Appellant’s remarks regarding these references).

Appellant remarks (- IV, pg. 5) that the article Deng et al., "A Geobacter strain isolated from rice paddy soil with higher bioelectricity generation capability in comparison to Geobacter sulfurreducens PCA" RSC Adv., 2015, 5, 43978-43989, shows that others in the field understood this to be the case. Deng cites Ringeisen (footnote 27), stating "Another technique of biological laser printing to print living cells for isolating microorganisms from energy-relevant environmental samples was also adopted.27" Page 43979, left col., lines 15-18. This shows that it was understood by others that Ringeisen did not transfer sediment particles with the cells. Otherwise, the cells would not have been isolated from the environmental sample.
	Examiner (- IV, pg. 5) However, in response to Appellant, the statement in Deng et al. does not explicitly state that in the process of ‘isolating microorganisms from energy-relevant environmental samples’ there is a removal of any and all traces of a (solid-phase) environmental sample during the microbial isolation process. In addition, the statement is a generalized opinion or reference in Deng et al. that merely addresses the use of biological laser printing to enhance the isolation efficiency for printing living cells collected from the environment.

Appellant remarks (- IV, pg. 5) that the article Montgomery et al., "Heterotrophic bacterial production measured on soil microaggregates sampled using a Biological Laser Printer" Soil Biology and Biochemistry 131 (2019) 176-181 (co-authored by Ringeisen) also cites Ringeisen, stating "BioLP [Biological Laser Printer] has been used for high resolution sampling of ... sediment supernatant (Ringeisen et al., 2010)" (p. 176, 
Examiner (- IV, pg. 5) However, in response to Appellant, the statement in Montgomery et al. does not explicitly state that in the ‘sediment supernatant’, to be used in the BioLP process, does not contain any and all traces of a (solid-phase) environmental sample. In addition, the statement is a generalized reference in Montgomery et al. that merely addresses the use of biological laser printing high resolution sampling.

Appellant remarks (- IV, pp. 5-6) that Applicant has submitted a Declaration Under 37 C.F.R. § 1.132 of Bradley R. Ringeisen. The declaration provides first-hand knowledge that before printing, the samples in Ringeisen were left unshaken so that any particulates would settle, and that the sample was removed from the top of the flask. No sediment was visible in the sample used for printing. The Examiner states that this declaration is not persuasive because it is describing a different process from that of Ringeisen (Office Action, p. 30, lines 18-21), since both documents describe details not mentioned in the other. However, the declaration provides the details that were omitted from Ringeisen and does not substitute or contradict them. When read together, Ringeisen and the declaration provide the complete process. Thus, the samples were both shaken for 48 hours (Ringeisen) and then left unshaken before printing to allow the sediment to settle (declaration). The dilution of the sample described only in the declaration is entirely consistent with the goal of Ringeisen to transfer a single cell. The title itself of Ringeisen makes all of this clear. If the sediment had been transferred with 
Examiner  (- IV, pp. 5-6) Regarding Appellant’s argument that the Declaration provides details that were omitted from the prior art reference of Ringeisen et al., and, therefore, provides a complete process when combined with Ringeisen et al., it is noted that the information provided in said Declaration was not publicly available at the time of application filing. It is difficult to reconcile the sediment processing details provided in the Declaration with those taught in Ringeisen et al., because one of ordinary skill in the art would follow the steps in the prior art publication which recite merely shaking mud in LB broth aerobically for 48 hours, and performing printing experiments on this culture medium with no further preparation (Examiner’s emphasis) (Ringeisen et al., pg. 867, column 2, para. 2). In contrast, the Declaration recites specific steps; i.e., 1) diluting small amounts of Potomac River sediment 100 fold in culture medium; 2) allowing the diluted culture to grow for 48 hours; 3) letting the culture remain unshaken immediately prior to printing experiments; and 4) drawing the culture medium to be used in the printing experiments from near the top of the flask. (It is noted that the term ‘small amounts’ is not defined nor is the type of culture medium used or the amount of time that the culture was left unshaken defined or described). Appellant’s statement that the dilution of the sample is entirely consistent with the goal of Ringeisen et al. to transfer a single cell is appreciated. However, it is noted that one of ordinary skill in the art in practicing the bioprinting method would not be apprised of- and, therefore, not follow- the specific steps recited in the Declaration because they were omitted from the Ringeisen et al. reference. Therefore, assuming arguendo that the bioprinting processing steps as recited in the Declaration are included in the Ringeisen et al. 
Examiner continues- The claimed subject matter, as described, does not recite the transfer of a single cell during execution of the method for printing materials. The claimed subject matter recites that a portion of the environmental sample including microorganisms is transferred onto the receiving substrate. In addition, it is not clear, from inspection of Figure 1 in the primary reference of Ringeisen et al., that only a single cell was indeed isolated per transfer. That is, it appears as though two or three cells may be transferred per imprint (pg. 877, Fig. 1). Indeed, Ringeisen et al. describes producing an array of individual droplets that are circa 50µm in diameter (pg. 876, column 2, Section 2.2); i.e., each droplet could potentially contain more than one bacterial cell. Applicant’s Declaration under 37 CFR §1.132 (filed 20 May 2020) recites: Small amounts of sediment were diluted 100 fold in culture medium, as even 0.1cm3 of sediment could contain as many as 106 to 108 bacteria (Declaration, pg. 1, para. 3). Applicant does not describe what amounts of sediment are “small amounts”, as used in the bioprinting experiment. One of ordinary skill in the art would understand that, depending upon how small a ‘small amount’ of sediment particles is, such an amount of particles would not ‘settle out’ simply by allowing a 100-fold dilution of said sediment sample to remain unshaken. In addition, there is no indication of the length of time that the culture remained “unshaken”; i.e., there would be little opportunity for a small amount of micron-sized sediment particles to ‘settle out’ if left for a few minutes vs a few 
Examiner continues- However, in further response to Appellant, the author of the declaration states that “I have no recollection of visibly seeing any remaining sediment in the media placed on the printing medium” (Declaration, pg. 1, para. 3). However, it is unlikely that a small amount of micron-sized sediment particles would be visibly seen, in view of the preparation methods described (see Declaration, pg. 1, para. 3 and Ringeisen et al., pg. 876, column 2, para. 2).

Appellant remarks (- IV, pp. 6-7) that the Examiner also disputes that the supernatant of Ringeisen would be free of sediment, despite the author's declaration attesting to that fact. The rejection cites Glenn, Page, and Hardy Diagnostics as evidence that the supernatant would necessarily contain sediment particles and be transferred by the laser with the cells. Glenn discloses particle size distributions of Potomac River sediment. Page and Hardy Diagnostics show that some of these particles are of the same size as the cells transferred in Ringeisen. Based on this, the Examiner concludes that "the culture supernatant would contain both bacteria and some sediment particles, because these can be the same size and not heavy enough to settle out" (Office action, p. 10, lines 14-16).  However, Glenn actually supports the exact opposite of this conclusion.  The bacteria­sized particles were found in the Potomac River sediment, as opposed to floating in the river.  Thus, the particles were in fact heavy enough to settle out.  Also, Glenn states that excess marine salts were removed 
Examiner (- IV, pp. 6-7) However, in response to Appellant, the evidentiary reference of Glenn shows that the particle-size data for tidal Potomac (river) sediments are quite variable in all measures of particle-size distribution. The median ranges from -2.13 phi (4.38 mm) in a sample from the irregular slope in the transition division (of the river) to 10.32 phi (<0.0009mm) in a sample from the channel in the estuary division (Fig. 2A) (pg. F15, column 2, para. 2 and pg. F17, Fig. 2A). Figure 2A shows the median size (in phi units) of particles removed from the estuary, transition, and river divisions of the Potomac River. The figure shows that there are some particles with phi size of 9 or greater in all divisions (pg. F17, Fig. 2A). The evidentiary reference of Page teaches that particles with a phi size of 9 are approximately 2µm in size, and particles with a phi size of 10 are approximately 0.98µm (pg. 291, Conversion Table). The evidentiary reference of Hardy Diagnostics teaches that Bacillus bacteria, which is/are one of several species of bacteria isolated in Ringeisen et al. (pg. 881, Table 1), comprise 13 different species which are 0.5-1.2 by 2.5-10.0µm in size (pg. 1, Microscopic Appearance table). That is, the references of Glenn, Page, and Hardy Diagnostics collectively teach that particles described as ‘sediment’ particles, which are shown by Ringeisen et al., comprise a range of sizes, including particles which are the same size as bacteria (if not smaller).
Examiner continues- However, in further response to Appellant, therefore, because the BioLP apparatus/process is based on the transfer of individual droplets 

Appellant remarks (- IV, pp. 6-7) that the Examiner's reasoning does not take into account Stoke's law of settling velocity (https://www.britannica.com/print/article/567002).  Applicant shows the equation and explains what each variable means.  It can be seen that denser particles of a given size will settle faster than less dense particles of the same size. Sediment particles, being mineral based, would be denser than bacteria, which are mostly water.  It would be expected that the sediment particles of Ringeisen would settle out before the culture medium was removed from the flask.  The evidence of record does not show that the culture medium of Ringeisen would contain sediment particles.  Even so, the Examiner argues that one of ordinary skill in the art would be motivated to not remove the sediment because it would reduce the time to perform the method (Office Action, p. 8, lines 12-16).  However, reducing the time to perform the method would not be a desirable goal at the cost of producing an undesirable result.  Ringeisen sought to 
Examiner (- IV, pp. 6-7) However, in response to Appellant, Appellant does not provide the document showing the Stoke’s law equation and does not provide the situational contexts in which Stoke’s law is applicable. In addition to not providing the Stoke’s law document, Appellant does not perform mathematical calculations based on the actual density of a bacterium vs a sediment particle, but merely conjectures that sediment particles, being mineral-based, would be denser than bacteria, which are mostly water. In order to be able to thoroughly address Appellant’s argument, the Examiner was able to find the Stoke’s law reference and will briefly address it here.   The Examiner notes that said Stoke’s law document (provided here by the Examiner) teaches that Stoke’s law finds application in several areas, particularly with regard to the settling of sediment in fresh water and to measurements of the viscosity of fluids. Its validity is limited to conditions in which the motion of the particle does not produce turbulence in the fluid (pg. 1). It is noted that Glenn teaches that in the tidal Potomac system, the estuary usually has brackish water from landward to seaward ends; freshwater occurs in the estuary only during or after major hurricanes (pg. F5, column 1, lines 1-6). That is, the sedimentation characteristics of the Potomac river sediment particles (i.e., solid-phase environmental sample(s)), as taught by Ringeisen et al., would not be supported by Stoke’s law. In addition, Appellant has not explained how 
Examiner continues- However, in further response to Appellant, in addition, the claimed subject matter does not address the transfer of a single bacterial cell. The prior art merely needs to show that the instantly-claimed method for printing materials can be used to transfer both a solid-phase environmental sample and microorganism(s) onto a receiving substrate. The combined references of Ringeisen et al., Glenn, Page and Hardy Diagnostics show this scenario.

Appellant remarks (- IV, pp. 7-8) that Claims 4 and 8 were rejected under 35 U.S.C. § 103(a) as being allegedly unpatentable over Ringeisen as evidenced by Glenn, Page, and Hardy Diagnostics, and further in view of Scholl et al. ((1992) Env. Sci. Technol. 26(7), 1410-1417). Scholl is directed to transport of bacteria through an aquifer. Conditions under which bacteria would adsorb and desorb from sediment were investigated (abstract). The Examiner argues that since Scholl teaches that bacteria can adsorb to sediment, one would be motivated to leave the sediment in the culture medium of Ringeisen to save time performing the method (Office Action, p. 10, lines 12-17). As explained above, such a time saving step would not help to isolate the bacteria from the environment as sought by Ringeisen. Leaving the cells adsorbed to the prima facie case of obviousness has not been made.
Examiner (- IV, pp. 7-8) However, in response to Appellant, firstly, the rejected dependent claims are 4 and 18, not claims 4 and 8. Secondly, Appellant has not explained how the presence of sediment in the environmental sample comprising microorganisms used in the bioprinting process, as shown by Ringeisen et al., would “not help to isolate bacteria from the environment”. As noted above by the Examiner, similarly sized micron-sized bacteria and sediment particles would both be transferred in the 50µm-sized droplets, taught by Ringeisen et al. (See bacteria and sediment particles sizes above, as taught by Hardy Diagnostics and Glenn, respectively.) In addition, Scholl et al. was cited to provide motivation for incorporating an environmental sample comprising living microorganisms adhered in or on a soil particle into the method for printing materials, as shown by Ringeisen et al., and not to cure and deficiencies of Ringeisen et al. as evidenced by Glenn, Page, and Hardy Diagnostics.

Appellant remarks (- IV, pp. 8-9) that Claims 1-3, 11-17, and 25-27 were rejected under 35 U.S.C. § 103(a) as being allegedly unpatentable over Barron et al. (US 2005/0018036, "Barron") as evidenced by Butler (In: Animal Cell Culture & Tech. Published 2004, pp. 63-64, "Butler") in view of Ringeisen as evidenced by Glenn, Page, and Hardy Diagnostics. Barron discloses laser transfer of cultured bacterial cells, similarly to Ringeisen. No environmental samples are disclosed. Butler discloses culturing conditions and media, but no laser transfer methods. As explained above, 
Examiner (- IV, pp. 8-9) However, in response to Appellant, the first 103 rejection (i.e., Ringeisen et al. as evidenced by Glenn, Page, and Hardy Diagnostics) has been addressed above. In addition, dependent claims 4 and 18 (i.e., not claims 4 and 8) have been addressed above. Barron et al. as evidenced by Butler is not cited to cure any deficiencies of Ringeisen et al., Glenn, Page, and Hardy Diagnostics.

(4) Conclusion/Summary of Examiner’s Answer
A) The method for printing materials and the substrate used in the method (recited in Claims 1 and 17, respectively) are rejected under 35 USC §103, as being unpatentable over Ringeisen et al. as evidenced by Glenn, Page, and Hardy 
B) It is not clear that Appellant has demonstrably shown that the environmental sample recovered from the Potomac River and that is used in the bioprinting method, as described in the prior art of Ringeisen et al., does not contain sediment particles. In addition, it is not clear that Appellant has shown a surprising improvement in the instant method over the prior art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sharon M. Papciak/Examiner, Art Unit 1651                                                                                                                                                                                                        
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.